Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 49-74 of A Urakawa et al., US 15/998,895 (Feb. 16, 2017) are pending.  Claims 51, 53, 59, 61 and 70 to the non-elected species stand withdrawn from consideration.  Claims 49, 50, 52, 54-58, 60, 62-69 and 71-73 stand rejected.  Claim 74 is objectionable.  

Election/Restrictions 

Pursuant to the Election of Species Requirement, Applicant respectively elected, in the Reply filed September 5, 2020, with traverse, the following species of catalyst (Example 1, Table 1, page 26 of the specification):

63.5 wt.% CuO, 24.7 wt.% ZnO, 10.1 wt.% Al2O3; 1.3 wt.% MgO, catalyst surface area -- specific copper surface area (SCu) of 17.5 m2/gcat, catalyst particle size 100 [Symbol font/0x6D]m to 300 [Symbol font/0x6D]m, 

for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 49, 50, 52, 54-58, 60, 62-69, and 71-74 read on the elected species.  It was also noted in the previous Office action that instant claim 70 does not considered to read on the elected species because Applicant has provided insufficient disclosure for the Office to determine “the portion of the catalyst that is accessible to said H2 and said CO2 comprises at least 90% of the active sites of the catalyst”.  Applicant’s elected species was searched and determined to be unpatentable pursuant to § 103 over Urakawa per below.  Pursuant to MPEP § 803.02, the search and examination was not extended to non-elected species.  MPEP § 803.02(III)(C)(2)).  As such, the provisional election of species requirement is maintained as Final, and claims 51, 53, 59, 61 and 70 are maintained as provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Claim Objections

New claim 74 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 49, 50, 52, 54-58, 60, 62-69 under AIA  35 U.S.C. 103 as being unpatentable over A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”) is maintained for the reasons given in previous Office actions, which are restated below.  

New claims 71-73 are rejected under AIA  35 U.S.C. 103 as being unpatentable over A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”) for the reasons given below.  

The Prior Art

A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”)

In one embodiment, Urakawa discloses a process for the preparation of methanol comprising reacting hydrogen with carbon dioxide, carbon monoxide, or mixtures thereof, at a pressure equal to or higher than 200 bar; at a temperature of from 230 to 320 °C; and at a space velocity comprised of from 5.000 to 200.000 h-1 in the presence of a catalyst mixture (II) comprising M1, M2 and at least a compound of formula AnOm, wherein the molar ratio of hydrogen to carbon dioxide is equal to or higher than 3:1.  Urakawa at page 5, lines 25-37.  Urakawa discloses that in a preferred embodiment, the molar ratio of hydrogen to carbon dioxide is of from 3:1 to 20:1.  Urakawa at page 16, lines 22-26.  

Urakawa discloses that in a preferred embodiment, the catalyst mixture (II) is the mixture obtained after activation of the mixture (IIC) wherein the content of CuO is 63.5 % by weight, the content of ZnO is 24.7 % by weight, and the content of Al2O3 is 10.1 % by weight, further comprising MgO as a doping oxide, being the content of MgO of 1.3% by weight. The mixture (IIC) is preferably used for the preparation of methanol from carbon dioxide, from carbon monoxide, or from a mixture of carbon dioxide and carbon monoxide. Urakawa at page 19, lines 19-27.  Urakawa discloses that Mixture (IIC) is commercially available with the name “copper based methanol synthesis catalyst” from Alfa Aesar. Id.  As set forth in the instant specification at page 26, this Urakawa mixture (IIC) corresponds to the elected species. 

Urakawa further discloses that 

In another preferred embodiment, the process of the invention is carried out at a pressure comprised of from 200 to 1000 bar, and the molar ratio of hydrogen to carbon dioxide, the molar ratio of hydrogen to the mixture of carbon dioxide and carbon monoxide, or the molar ratio of hydrogen to carbon monoxide is comprised of from 3:1 to 20:1. In a preferred embodiment, the process of the invention is carried out at a pressure comprised of from 350 to 400 bar, and the molar ratio of hydrogen to carbon dioxide, the molar ratio of hydrogen to the mixture of carbon dioxide and carbon monoxide, or the molar ratio of hydrogen to carbon monoxide is comprised of from 3:1 to 20:1.

Urakawa at page 17, lines 4-12.  

In Examples 48-53 (beginning at page 44) Urakawa discloses the catalytic hydrogenation of a carbon dioxide / hydrogen stream (molar ratio of H2:CO2 = 10:1), wherein the pressure and temperature were regulated to be maintained in the reactor at 360 bar and 260 °C.  Urakawa at pages 44-45.  The catalyst used was pellets by Alfa Aesar (catalog number 45776), crushed and sieved to a size of 100-300 μm.  Urakawa at page 44, lines 30-31.   This corresponds to Applicant’s elected catalyst species.  The GHSV (gas hourly space velocity) ranged from 10000 (Ex. 48)  to 182000 (Ex. 53) h-1.  See Urakawa at page 45, Table 8.  Urakawa Examples 48-53 meets the reactant, product, catalysts, 2 to CO2 is 10:1.  However, as discussed above, the general disclosure of Urakawa indicates that molar ratios of H2 to CO2 of over 3:1, for example, 3:1 to 20:1 are useful in the invention.  

Respecting the catalyst surface area limitations of claims 49 (10m2/g) and 50 (15m2/g), Urakawa does not specifically disclose copper surface area of the catalyst used in Examples 48-53.  However, the specification discloses the same catalyst used in Urakawa Examples 48-53 (i.e., ).  

The catalyst employed in the process of the invention may be a commercially available methanol synthesis catalyst, for instance the Cu/ZnO/Al2O3 catalyst that is available from Alfa Aesar with product no.: 45776.

Specification at page 15, lines 23-25.  Further, Applicant’s specification Example 1 describes the same crushing and sieving treatment as Urakawa. 

A commercial methanol synthesis catalyst (Cu/ZnO/Al2O3, Product No.: 45776) was purchased from Alfa Aesar. The catalyst pellet was crushed, sieved to particle size of 100-300 μm.  

Specification at page 25, lines 13-15. The specification further discloses that such crushed and sieved Alfa Aesar catalyst has a SCu(M2/gcat) of 17.5 (Applicant’s elected species).  Specification at page 26, Table 1.   As such, Urakawa’s Alfa Aesar (catalog number 45776) catalyst of Examples 48-53, crushed and sieved to a size of 100-300 μm, has a SCu(M2/gcat) of 17.5 meets the instant claim 49 (at least 10m2/g) and claim 50 (at least 15m2/g) copper surface area limitations.  MPEP § 2112(IV).  The particle size limitations of instant claim 52 (about 10 [Symbol font/0x6D]m to about 300 [Symbol font/0x6D]m) are clearly met by Urakawa’s catalyst of Examples 48-53 sieved to a size of 100-300 μm.  Regarding claims 57 and 58, as discussed above, Urakawa discloses that Alfa Aesar with product no.: 45776 comprises MgO as a doping oxide, being the content of MgO of 1.3% by weight.  Urakawa 

Respecting claim 60, Urakawa’s Examples 48-53 temperature of 260 °C meets the claimed temperature recitation. 

Respecting claim 63, Urakawa’s Examples 48-53 GHSV (gas hourly space velocity) ranged from 10000 (Ex. 48)  to 182000 (Ex. 53) h-1, which meets the claim 63 limitation of “passing the H2 and CO2 over the solid catalyst at a space velocity of at least 500 h-1”.  See Urakawa at page 45, Table 8.  

Respecting claim 64, Urakawa’s Examples 48-53 pressure of 360 bar meets the claimed pressure recitation. 

Respecting instant claims 65-69, Urakawa’s tabular data of Table 8, page 45 clearly meets each of the instant claim 65-69 limitations of: (1) conversion of CO2 per pass, (2) space velocity, and (3) selectivity of the process for methanol.  

Respecting instant claim 67, Urakawa Examples 48-53 were conducted at a pressure of 360 bar, which is outside the claim 67 range of 420 to 500 bar.  However, as discussed above, Urakawa cures this § 103 deficiency by generally disclosing that pressures of 200 to 1000 bar are preferred, which encompasses the instant claim 67 range.  A similar discussion applies to the instant claim 69 pressure range of 150-250 bar.  

Respecting the instant claim 69 functional recitation of “producing said methanol at a yield of at least 3.0 gMeOH gcat-1h-1”, Urakawa at Table 9, page 45 reports methanol productivities for Examples 48-53 in mmol/g-cat h.  Urakawa Example 51 at a space velocity of 81,000 and 42.5 g catalyst reports a mmol - MeOH/g-cat h-1 of 147.48 (147.48 mmol MeOH = 4.7 g MeOH), which exceeds the claimed functional recitation of 3.0 gMeOH gcat-1h-1.  Stated MeOH gcat-1h-1.  

The Examined Claims Are Obvious in View of Urakawa

Claims 49, 50, 52, 54-58, 60, 62-69 

Claims 49, 50, 52, 54-58, 60, 62-69 are obvious over Urakawa pursuant 35 U.S.C. 103 because one of ordinary skill in the art would be motivated to perform Urakawa Examples 48-53 under the instantly claimed reaction conditions.  

Instant claims 49, 50, 52, 54-58, 60, 62-64 are obvious over Urakawa because, as discussed above, Urakawa Examples 48-53 (which employ the instantly elected catalytic species) differ from the process of instant claims 49, 50, 52, 54-58, 60, 62-64 only in that the molar ratio of H2 to CO2 is 10:1, whereas the instant claims require a ratio of H2 to CO2 in the range of 2.5:1 to 3:5:1.  However, Urakawa teaches that molar ratios of H2 to CO2 of over 3:1 are effective.  Urakawa teaches, for example, that the entire H2 to CO2 molar ratio range of 3:1 to 20:1 is useful for reaction of hydrogen with carbon dioxide to produce methanol.  One of ordinary skill in the art is motivated to perform Urakawa Examples 48-53 within the claimed H2 to CO2 molar ratio range of 2.5:1 to 3:5:1 based on Urakawa’s disclosure of the suitability entire H2 to CO2 molar ratio range of 3:1 to 20:1.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05(I).  Urakawa’s H2 to CO2 molar ratio range of 3:1 to 20:1 clearly overlaps with the claim 49 H2 to CO2 molar ratio range of 2.5:1 to 3.5:1.  In fact, respecting claim 62, in the excerpt below, Urakawa specifically teaches a H2 to CO2 molar ratio of 3:1. 

wherein: the molar ratio of hydrogen to carbon dioxide, the molar ratio of hydrogen to the mixture of carbon dioxide and carbon monoxide, or the molar ratio of hydrogen to carbon monoxide is equal to or higher than 3:1

Urakawa at page 11, lines 3-6.  

Respecting instant claims 65-69, Urakawa’s tabular data of Table 8, page 45 clearly meets each of the instant claim 65-69 limitations of: (1) conversion of CO2 per pass, (2) space velocity, and (3) selectivity of the process for methanol.  Thus, one of ordinary skill in the art practicing Urakawas’ process modified as discussed above necessarily meets these limitations of instant claims 65-69.  

Respecting instant claim 67, Urakawa Examples 48-53 were conducted at a pressure of 360 bar, which is outside the claim 67 range of 420 to 500 bar.  However, as discussed above, Urakawa cures this § 103 deficiency by generally disclosing that pressures of 200 to 1000 bar are preferred, which encompasses the instant claim 67 range.  A similar discussion applies to the instant claim 69 pressure range of 150-250 bar.  As above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05(I).  

Respecting the instant claim 69 functional recitation of “producing said methanol at a yield of at least 3.0 gMeOH gcat-1h-1”, Urakawa at Table 9, page 45 reports methanol productivities for Examples 48-53 in mmol/g-cat h.  Urakawa Example 51 at a space velocity of 81,000 and 42.5 g catalyst reports a mmol - MeOH/g-cat h-1 of 147.48 (147.48 mmol MeOH = 4.7 g MeOH), which exceeds the claimed functional recitation of 3.0 gMeOH gcat-1h-1.  Stated differently, the methanol production yields of Urakawa meet or exceed the instant claim 69 yield of 3.0 gMeOH gcat-1h-1.  Thus, one of ordinary skill in the art practicing Urakawa as proposed above would necessarily achieve the claim 69 yields.  MPEP § 2112.  

New Claims 71-73

New claims 71-73 are rejected for the same reasons given above.  All the limitations of new claims 71-73 are discussed in detail above.  New claims 71-73 do not add any limitation that differentiates over Urakawa for the reasons given above.  


APPLICANT’S ARGUMENT

Applicant’s Argument That Urakawa Teaches an Infinite Range That Teaches Away From The 3: 1 Molar Ratio

Applicant argues that a molar ratio of "equal to or higher than 3:1" is infinitely broad because it has no upper limit. Thus, Applicant argues that Urakawa does not fairly teach the specific ratio of hydrogen to carbon dioxide equal to 3:1, as stated by the Examiner. Rather, Applicant argues that Urakawa fairly teaches an infinitely broad range, namely a molar ratio whose lower limit is 3:1 and with an infinite upper.  

This argument is not considered persuasive because Urakawa teaches specific pressures and pressure ranges.  For example, Urakawa specifically teaches a H2 to CO2 molar ratio of 3:1 as an alternative. 

wherein: the molar ratio of hydrogen to carbon dioxide, the molar ratio of hydrogen to the mixture of carbon dioxide and carbon monoxide, or the molar ratio of hydrogen to carbon monoxide is equal to or higher than 3:1

Urakawa at page 11, lines 3-6.  Urakawa further teaches specific ranges, for example,:

In another preferred embodiment, the molar ratio of hydrogen to carbon dioxide, the molar ratio of hydrogen to the mixture of carbon dioxide and carbon monoxide, or the molar ratio of hydrogen to carbon monoxide is comprised of from 3:1 to 20:1.

Urakawa at page 16, lines 23-26.  This argument is further not considered persuasive because Applicant provides no reasoning as to why Urakawa’s alternative disclosure of hydrogen to carbon dioxide molar ratio of higher than 3:1 teaches away from the claimed range of 2.5:1 to 3:5:1.  One of ordinary skill in the art would understand that Urakawa’s disclosed “molar ratio of carbon dioxide to hydrogen equal to or higher than 1:3” merely refers to the fact that methanol conversion requires at least 3 moles of hydrogen per mole of carbon dioxide based on the reaction mechanism stoichiometry.  Urakawa at page 2, lines 1-10.  

Applicant’s Argument that Urakawa does not Teach the Claimed Specific Catalyst

Applicant argues that the cited passage of Urakawa does not refer to any specific catalyst but to a mixture (II). And that the mixture (II) of Urakawa is not a specific catalyst but rather a mixture.  

This argument is not considered persuasive because the specific catalyst of Urakawa Examples 48-53 (i.e., mixture IIC) was cited in the § 103 rejection, which clearly corresponds to Applicant’s elected species.  As discussed in detail above, the catalyst of Urakawa Examples 48-53 is “mixture (IIC)”, i.e. pellets by Alfa Aesar (catalog number 45776), crushed and sieved to a size of 100-300 μm.  Urakawa at page 44, lines 30-31.   In this regard, Urakawa discloses that:

In another preferred embodiment, the mixture (II) is the mixture obtained after activation of the mixture (IIC) wherein the content of CuO is 63.5 % by weight, the content of ZnO is 24.7 % by weight, and the content of Al2O3 is 10.1 % by weight. The mixture (IIC) further comprises MgO as a doping oxide, being the content of MgO of 1.3% by weight. The mixture (IIC) is preferably used for the preparation of methanol from carbon dioxide, from carbon monoxide, or from a mixture of carbon dioxide and carbon monoxide. Mixture (IIC) is commercially available with the name, Copper based methanol synthesis catalyst, from Alfa Aesar.  

Urakawa at page 19, lines 19-27 (emphasis added).  In summary, the specific catalyst of Urakawa Examples 48-53 (i.e., Urakawa mixture IIC, Alfa Aesar (catalog number 45776)), which was cited in the § 103 rejection clearly corresponds to Applicant’s elected species.  

Applicant’s Argument That Urakawa and Bansode Teach Away Based on the Totality of the Evidence and Generate Low Yields and Production of Toxic Carbon Monoxide

Applicant argues that both Urakawa and Bansode teach that employing a low hydrogen-to-carbon dioxide molar ratio that falls within the claimed range of from 2.5:1 to 3.5:1, has the effect of reducing the methanol yield, methanol selectivity, and carbon dioxide conversion to unacceptably low levels. The prior art also teaches that this increases the 2 to CO2 molar ratio range of higher than 3:1.  For example, Applicant cites Urakawa’s teaching that a ratio of from 7: 1 to 20: 1 is more preferred and a ratio of from 8:1 to 20:1 is much more preferred and that a ratio of from 10:1 to 20:1 is still much more preferred. Thus, Applicant argues that the general teaching in Urakawa is that ratios of 10: 1 or higher are the most preferred and that ratios such as 3: 1, i.e., falling within the range of x: 1.0 wherein x is from 2.5 to 3.5, are not preferred.  

This argument is not considered persuasive because, while Urakawa does in fact teach that in some embodiments, H2 to CO2 molar ratios higher than the claimed range of from 2.5:1 to 3.5:1 are preferred, still Urakawa teaches that the reaction is effective within the broad range of from 3:1 to 20:1.  

In another preferred embodiment, the molar ratio of hydrogen to carbon dioxide, the molar ratio of hydrogen to the mixture of carbon dioxide and carbon monoxide, or the molar ratio of hydrogen to carbon monoxide is comprised of from 3:1 to 20:1.

Urakawa at page 16, lines 23-26.  Thus, a person of ordinary skill in the art would have had a reasonable expectation of success to optimize within the claimed H2 to CO2 molar ratio range of from 2.5:1 to 3.5:1 because it overlaps with the disclosed effective H2 to CO2 molar ratio range of 3:1 to 20:1.  MPEP § 2144.05(II)(B).  Urakawa does not teach away from the claimed molar ratio range of from 2.5:1 to 3.5:1 by disclosing that in some embodiments, higher ratios are preferred.  MPEP § 2144.05(III)(B).  That is, Urakawa still provides motivation to explore within the claimed range.  


2O3 catalyst (I) was employed (which is the same as catalyst IIA in Urakawa), the effect of reducing the hydrogen-to-carbon dioxide ratio from 10:1 down to 3:1 was to: 

• reduce the CO2 conversion from 95% to 37%; 
• reduce the methanol selectivity from 98% down to 72%; and 
• increase the selectivity for undesirable CO from 1% to 27%. 

Further, Experiments 10 and 11 in Tables 1 and 2 on pages 37 and 38 of Urakawa, which were conducted with the same catalyst and under the same conditions as the above mentioned experiments in Bansode (namely catalyst IIA, at 360 bar, 260°C and a space velocity of about 10,000 h-1 ) showed that reducing the hydrogen-to-carbon dioxide molar ratio only by a little, from 10: 1 down to 7: 1, had the effect of: 

• reducing the CO2 conversion from 95.4% to 75.9%; 
• reducing the methanol selectivity from 98.2% to 85.5%; 
• reducing the methanol yield from 1,172 mg/g.hr (36.61 mmol/g.hr) to 1,115 mg/g.hr (34.83 mmol/g.hr); and 
• increasing the selectivity for undesirable CO from 1.4% to 13.6%. 

Applicant argues that the above results of Urakawa and Bansode taught the skilled person that a high hydrogen-to-carbon dioxide ratio, e.g., of 10:1 or higher, is necessary for (a) achieving an acceptably high CO2 conversion, methanol selectivity, and methanol yield and (b) for achieving an acceptably low amount of toxic carbon monoxide in the product stream.

This argument is not considered persuasive because Applicant is arguing that Bansode Cu/ZnO/Al2O3 catalyst (I) (which is the same as catalyst IIA in Urakawa) provides less effective results at lower H2 to CO2 molar ratio ranges, but this is not the Alfa Aesar catalyst catalyst cited in the § 103 rejection.  Bansode Cu/ZnO/Al2O3 (I) and Urakawa Cu surface areas than the cited commercial Alfa Aesar catalyst (compare (1.7 m2/gcat (Bansode catalyst (I)) versus 17.5m2/gcat (Alfa Aesar catalyst  cited in the § 103 rejection)) as well as different crystallite (nm) sizes.  See Bansode Table S1 (page 22 of 29); see also Table 1 at page 26 of the instant specification.  Therefore, Bansode and Urakawa are not considered to teach one of ordinary skill in the art away from the instantly claimed range of “H2 to CO2 of x: 1.0 wherein x is from 2.5 to 3.5” with respect to Alfa Aesar (catalog number 45776) catalyst as cited in the § 103 rejection.  

In this regard, Applicant further argues that there is no reason why the skilled person would not expect the results observed for catalyst IA of Urakawa/catalyst (I) of Bansode to extend to other catalysts of the same general type.  

2 to CO2 molar ratio ranges because it has a much higher SCu surface area (10[Symbol font/0xB4]) than catalyst IA of Urakawa/catalyst (I) of Bansode and a smaller crystallite size as shown below in Bansode Table S1.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Bansode Table S1 (page 22 of 29).  Furthermore the results of Bansode Fig. 1 are performed at the particular temperature (260 [Symbol font/0xB0]C) and pressure (360 bar) that is already optimized for an H2 to CO2 molar ratio of 10:1 per Bansode Fig. 2.   

Applicant further argues that Urakawa does therefore teach away from the claimed range of x: 1.0 wherein x is from 2.5 to 3.5 at a general level, i.e., not only for catalyst IIA but for all of the catalysts disclosed in Urakawa including catalyst IIC which is the same as the elected catalyst. 

This argument is not consider persuasive because the Urakawa/Bansode teaching that in some embodiments, higher ratios are preferred than the claimed molar ratio range of from 2.5:1 to 3.5:1 does not meet the standard of teaching away because these 2 to CO2 molar ratio ranges are effective alternative ranges.  MPEP § 2145(D)(1) (citing In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP § 2144.05(III)(B); MPEP § 2145(X)(D).  That is, the neither Urakawa nor Bansode teach that the proposed modification renders these references unsatisfactory for the proposed purpose of producing methanol.  MPEP § 2145(D)(1); MPEP § 2143.01(V).  Urakawa/Bansode do not criticize, discredit, or otherwise discourage the solution claimed, but merely provide alternative solutions with respect to H2 to CO2 molar ratios.  MPEP § 2145(D)(1).   

Applicant’s Argument that the Claimed Range Is Critical -- Unexpected Results Are Achieved Relative To The Prior Art Range

Applicant argues that when a hydrogen-to-carbon dioxide molar ratio of from 2.5:1 to 3.5:1 is employed together with a catalyst as defined in claim 49 which has a specific copper surface area (SCu) of at least 10 m2/g catalyst, the CO2 conversion and methanol selectivity remain unexpectedly high and carbon monoxide production remains unexpectedly low and surprisingly high methanol yields are observed.  In support of this argument, Applicant summarizes the data obtained by Bansode and Urakawa for catalysts IIA and IIC at various H2/CO2 molar ratios.  


2 conversion significantly drop as the H2/CO2 molar ratio falls from 10:1 to 3:1 for catalyst IIA find it unexpected that the methanol selectivity and CO2 conversion drops less precipitously as the H2/CO2 molar ratio falls from 10:1 to 3:1 for claimed catalyst IIC.  

Catalyst 
H2/CO2 
H2+CO2 → MeOH
catalyst IIA (i.e., Bansode’s Cu/ZnO/Al2O3 (I), 27.8 wt.% CuO, 26.5 wt.% ZnO, 45.7 wt.% Al2O3; 0 wt.% MgO (SCu = 1.7 m2/gcat, crystallite size 6.9 nm)
10:1



3:1
CO2 conversion = 95%
MeOH selectivity = 98%
CO selectivity = 1%

CO2 conversion = 37%
MeOH selectivity = 72%
CO selectivity = 27%


catalyst IIC, elected species (i.e., Alfa Aesar (catalog number 45776) 63.5 wt.% CuO, 24.7 wt.% ZnO, 10.1 wt.% Al2O3; 1.3 wt.% MgO, (SCu = 17.5 m2/gcat, crystallite size 3.9 nm) 
10:1



3:1
CO2 conversion = 95.8%
MeOH selectivity = 98.6%
CO selectivity = 1.4%

CO2 conversion = 61.0%
MeOH selectivity = 93.7%
CO selectivity = 6%



As posed in the previous Office action, the claimed catalyst IIC has a much higher percentage of active CuO (63.5 wt%) and an SCu surface area of 17.5 m2/gcat, than catalyst IIA (SCu surface area of 1.7 m2/gcat).  Would not one of ordinary skill in the art reasonably expect that catalyst IIC with a more active surface area would provide a less precipitous CO2 conversion and methanol selectivity drop in the claimed methanol synthesis than less-active SCu surface area catalyst IIA?  

2/gcat, gives a much higher methanol weight time yield (1,200 mg/g.hr) than the "commercial" catalyst IIC (798 mg/g.hr) which has a higher specific copper surface area of 17.5 m2/gcat.  Applicant makes a similar argument regarding in Urakawa for catalyst IIA (Exp. N2 10, Tables 1 and 2) and catalyst IIC (Exp. N2 48, Tables 8 and 9).  

This argument is not considered persuasive for the following reasons.  A showing that catalyst IIC gave a lower methanol weight time yield (798 mg/g.hr) at a GHSV = 10,000 h-1 than catalyst IIC (1,200 mg/g.hr) does not address the question at issue.  That is, would not one of ordinary skill in the art reasonably expect that a higher Cu surface catalyst would give a less precipitous CO2 conversion and methanol selectivity drop as the H2 to CO2 molar ration falls, simply because it is expected to be more active?  Note that the CO2 conversion and methanol selectivity are about the same for catalysts IIA (Bansode Fig. 1) and IIC (Bansode Table S6) under the conditions tested .  

As stated in the previous Office action, a comparison of Reply table Row 7 (present application, see instant specification at page 31, Table 3) versus Reply table Row 3 (See Bansode at Table S6) is notable.  Both entries operate at the same GHSV (10,000 h-1) and other process conditions, with the same catalyst IIC (where the only difference is the molar ratio of H2:CO2), but even though entry 7 gives a lower CO2 conversion of 61.0%, a lower methanol selectivity of 93.7%, and a lower CO selectivity of 6%, nonetheless still provides more than double the yield of MeOH on a mg/g.hr basis (1692 versus 798).  On its face, this result is unexpected and surprising.  However, as previously discussed, such unexpected results for the elected catalyst species at particular reaction conditions (e.g., GHSV (10,000 h-1)) do not overcome the § 103 rejection because the objective evidence of nonobviousness is not commensurate in scope with the claims, which are directed to a broad catalyst genus and broad reaction conditions.  MPEP § 716.02(d); MPEP § 716.02(b)(III).  

Applicant’s Argument that the Claims Are Commensurate in Scope with the Unexpected Results

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support; that is, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  MPEP § 716.02(d).  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  MPEP § 716.02(d)(I).  

Applicant persuasively argues that the skilled person, having seen the data in the present application, would realize that the unexpected result in Table 3 (Specification page 31) would extend to space velocities other than 10,000 h-1.  Applicant persuasively argues that that catalyst IIC performs better at a H2 to CO2 molar ratio of 3:1 versus a 10:1 molar ratio over a range of space velocities.  As such, it is conceded that a GHSV (gas hourly space velocity) of 10,000 h-1 need not necessarily be a limitation of a claim that is commensurate in scope with the unexpected results.   

However, the objective evidence of nonobviousness is still not commensurate in scope with the claims.  For example, independent claims 49, 71, and 73 are directed to a catalyst comprising:

(i) a copper component which is Cu, CuO or Cu2O, or a mixture of two or three thereof, 

However, the results discussed above are only demonstrated with catalyst IIC, elected species (i.e., Alfa Aesar (catalog number 45776) 63.5 wt.% CuO, 24.7 wt.% ZnO, 10.1 wt.% Al2O3; 1.3 wt.% MgO, (SCu = 17.5 m2/gcat, crystallite size 3.9 nm) at a 3:1 molar ratio of H2:CO2, which is not commensurate in scope with the breadth of catalysts claimed 2O and mixtures thereof) and it is not clear that such result occurs over the claimed range of copper/ZnO catalysts.  One of ordinary skill in the art cannot determine a trend based on the above-discussed surprising result, which would allow the artisan to reasonably extend the probative value thereof to the full scope of catalysts claimed (for example, which include Cu, Cu2O and mixtures thereof).  And Applicant has not provided any reasoning or explanation supporting such extension to the large number of other copper/ZnO catalysts falling within claims 49, 71, and 73 (which can have different supports, ratios, etc.).  

Subject Matter Free of the Art of Record

New claim 74 is considered free of the art of record for the following reasons.  Claim 74 is directed to the process of claim 73, wherein the catalyst comprises 63.5 weight% of CuO, 24.7 weight% ZnO, 10.1 weight% Al2O3, and 1.3 weight% MgO.  The closest prior art of record is A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”) for the reasons discussed above.  Claim 74 is not obvious in view of Urakawa because Applicant has demonstrated unexpected results commensurate in scope with claim 74.  

As discussed above a comparison of Reply table Row 7 (present application, see instant specification at page 31, Table 3, 6th row, molar ratio of H2:CO2 = 3:1) versus Reply table Row 3 (See Bansode at Table S6 (2nd row) molar ratio of H2:CO2 = 10:1) is notable.  Both entries employ catalyst IIC at a space velocity of 10,000 h-1 (where the only difference is the molar ratio of H2:CO2), but even though Row 7 gives a lower CO2 conversion of 61.0%, a lower methanol selectivity of 93.7%, and a lower CO selectivity of 6%, nonetheless still provides more than double the weight time yield of methanol on a mg/g.hr basis (1692 versus 798).  On its face, this result is unexpected and surprising because as discussed in detail above the art (Urakawa and Bansode) teaches that lowering the molar ratio of H2/CO2 is expected to provide lower CO2 conversion and methanol selectivity.  One of ordinary skill in the art would not have expected the methanol selectivity to remain relatively constant through the H2/CO2 molar ratio drop from 10:1 to 3:1 and benefiting from an large space time yield increase.  

Reference 
Catalyst 
H2/CO2 
H2+CO2 → MeOH
specification at page 31, Table 3, 6th row
catalyst IIC, elected species (i.e., Alfa Aesar (catalog number 45776) 63.5 wt.% CuO, 24.7 wt.% ZnO, 10.1 wt.% Al2O3; 1.3 wt.% MgO, (SCu = 17.5 m2/gcat, crystallite size 3.9 nm) 


10:1


MeOH Yield = 797.7 mg.gcat-1h-1
CO2 conversion = 95.8%
MeOH selectivity = 98.6%
CO selectivity = 1.4%


Bansode at Table S6 (2nd row) 
catalyst IIC, elected species (i.e., Alfa Aesar (catalog number 45776) 63.5 wt.% CuO, 24.7 wt.% ZnO, 10.1 wt.% Al2O3; 1.3 wt.% MgO, (SCu = 17.5 m2/gcat, crystallite size 3.9 nm) 


3:1
MeOH Yield = 1692 mg.gcat-1h-1
CO2 conversion = 61.0%
MeOH selectivity = 93.7%
CO selectivity = 6.1%



Further, as discussed above, Applicant persuasively argues that the skilled person, having seen the data in the present application, would realize that the unexpected result in Table 3 (Specification page 31) would extend to space velocities other than 10,000 h-1.  Applicant persuasively argues that that catalyst IIC performs better at a H2 to CO2 molar ratio of 3:1 versus a 10:1 molar ratio over a range of space velocities.  As such, it is conceded that a GHSV (gas hourly space velocity) of 10,000 h-1 need not necessarily be a limitation of a claim that is commensurate in scope with the unexpected results.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622